 DAVE CASTELLINO & SONSDave Castellano &SonsandWyartP. Spriggins.Case 20-CA-1700514 November 1985DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 20 February 1985 Administrative Law JudgeMauriceM. Miller issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-mlember panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions only to the extent consistent with thisDecision and Order.The judge concluded that employee Spriggins'refusal to work in response to a picket line at theRespondent's jobsite was not protected by the Act,and that his termination for engaging in such activ-ity thus did not violate Section 8(a)(1) of the Act.We disagree.The Respondent, a construction contractor, wasthe primary carpentry subcontractor for Bay VistaHomes Ltd. (the Bay Vista project), a multiunitresidential building project located in the HuntersPoint area of San Francisco, California.The Bay Vista project was admittedly subject toa 1968 Housing and Urban Development Act re-quirement that, to the greatest extent possible, op-portunities for training and employment be givento lower incomearearesidents.Under the contractbetween the project'sgeneralcontractor and theSan Francisco Redevelopment Agency, the Re-spondent was obliged to attempt to hire at least 50percent of its employees from local residents.On 8 March 19821 the Respondent hired em-ployee Spriggins, a journeyman carpenter and arearesident, towork on the Buena Vista project.When Spriggins arrived at the jobsite on 17 Marchhe observed some 7 to 14 persons picketing acrossthe street from the Respondent's jobsite. Sprigginstestified without contradiction that he knew "prac-tically all" the pickets, and that he "thought" allwere Hunters Point residents. Most of the picketswere carpenters, as well asarearesidents, and thegroup included three area resident carpenters whohad unsuccessfully sought work with the Respond-'All dates are in 1982453ent.2 The pickets' conceded purpose was to protesttheRespondent's purported failure to hire morearea residents.While Spriggins was preparing for work, he tes-tified that he heard "rumors" and "mumbling"from the pickets and that some of the demonstra-tors threatened him. Spriggins later reported the al-leged threats to Respondent owner Dave Castel-lino.Spriggins stated that he had to live in thecommunity and had a family, and that he was wor-ried about what might happen to him when he gotoffwork.Castellino replied that he had heardnothing of the threats and that Spriggins would be"terminating" himself if he left his job. Sprigginstestified that he then left the jobsite because hefeared for "his health."Castellino refused Spriggins' 24March requestfor a layoff slip, stating that he had been dis-charged.On 9 April Castellino sent Spriggins aletter stating, inter alia, "This is to confirm thatyou terminated your employment with Castellinoand Sons on March 17, 1982."The judge found, and we agree for the reasonsset forth fully in his decision, that the pickets' pro-test on 17 March was protected concerted activity.Briefly, the judge found that the demonstratorswere employees within themeaningof the Act;that they were clearly acting in concert with eachother; and that their object of protestingagainstthe Respondent's purportedly discriminatory hiringpractices was protected.3The judge further found, however, that Sprig-gins'walkout was not protected because he hadfailed to make "common cause" with the demon-strators.In this regard, the judge stated that"Spriggins' only manifestation of common causewith the demonstrators was his profession that hefeared for his health," and that "whatever fears hemay have felt, for his personal safety, would havehad to beobjectively justified,rather thansubjectivelyprofessed,merely." The judge further found thatthe General Counsel did not establish that "specific`threats'directed to Complainant were, in fact,made," and concluded that "Spriggins' departurefrom Respondent's construction site cannot-rea-sonably-be considered a manifestation of commoncausewith the demonstrators."We reverse thejudge on this issue for the reasons that follow.2Contrary to the ,fudge's statement in sec. II, C, par. 6 of hisdecisionthat the record "may not prove" that at least three of the demonstratorswere previous job applicants the Respondent did not hire, the record dis-closes that pickets Ryan, Otis, and Brumfeld had each unsuccessfullysought work with the Respondent,SeeTanner Motor Livery,148 NLRB 1402, 1404 (1964), remanded onother grounds 349 F 2d 1 (9th Cir 1965), supplemental decision 166NLRB 551 (1967), remanded on other grounds 419 F.2d 216 (9th Cis1969)277 NLRB No. 50 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt iswell established that nonstriking employeeswho refuse to cross a picket line their fellow em-ployeesmaintain,make common cause with thestrikers, andmay not be lawfully discharged fortheir activities.Ashtabula Forge,269 NLRB 774,774-775 (1984).4 InAshtabula Forge,the Board spe-cifically held that the Act protects an employee'srefusal to cross a picket line even where the em-ployee's sole reason is a fear of personal bodilyinjury.5The Board reasoned that "the focal pointof the Board's inquiry is the nature of the activityitself; the employee's motives for engaging in theactivity are irrelevant."sApplying the above-stated principles, we findthat Spriggins' 17 March walkout, occurring in re-sponse to a protected employee picket line at theRespondent's jobsite, was itself protected concertedactivity even though motivated solely by personalfear.Accordingly, we find that Spriggins' terminationfor engaging in the 17 March walkout violatedSection 8(a)(1) of the Act.7CONCLUSION OF LAWBy discharging employee Wyart Spriggins on 17March 1982, the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning ofSection 8(a)(1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall, inter alia, order the Respondent toofferWyart Spriggins immediate and full reinstate-ment to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and to make himwhole for any loss of earnings he may have suf-4Accord-NLRB v. Southern Greyhound Lines,426 F.2d 1299, 1301(5th Cir 1970);NLRB P. Difco Laboratories,427 F 2d 170, 171-172 (6thCir 1970), cert. dented 400 U.S 833 (1970)s Id. at 775. Accord:OverntteTransportationCo,212 NLRB 515(1974).6 269 NLRB at 775 Accord:Cooper Thermometer Co.,154 NLRB 502,504 (1965),Congoleum Industries,197 NLRB 534, 547 (1972)7We reject the Respondent's contention before the judge that it didnot rehire Spriggins after 17 March because his work was defective. Cas-tellino's testimony that he permanently laid Spriggins off on 10 March forpoor work performance is directly contradicted by his rehiring of Sprig-gins on 17 March Additionally, there is no evidence that the Respondentinformed Spnggins he had been permanently laid off for defective workon 10 March or on the several occasions after 10 March when Sprigginsvisited the jobsite seeking work Significantly, Castellino's 17Marchstatements, as well as the 9 April termination letter, make reference onlyto Spriggins' 17 March conduct as the reason for his terminationfered as a result of the discrimination practicedagainst him. Backpay shall be computed as pre-scribed in F.W. Woolworth Co.,90NLRB 289(1950), plus interest as computed inFlorida SteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). We shallorder the Respondent to remove from its files anyreference to the unlawful discharge and to notifySpriggins in writing that this has been done andthat the discharge will not be used against him inany way.ORDERThe National Labor Relations Board orders thattheRespondent,Dave Castellino & Sons, SanBruno, California, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Dischargingorotherwisediscriminatingagainst any employee for engaging in protectedconcerted activity.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)OfferWyart Spriggins immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed, and makehim whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsthim, in the manner set forth in the remedy sectionof the decision.(b)Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be used against him in any way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its San Bruno, California facilitycopies of the attached notice marked "Appendix."8Copies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signed-8 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " DAVE CASTELLINO & SONSby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutiveclays, in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discharge or otherwisediscrimi-nate against any of you for engaging in protectedconcerted activity.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer WyartSpriggins immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings,plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.DAVE CASTELLINO & SONSJonathanJ.Seagle,forthe General Counsel.J.VictorWaye (Orrick,Herrington& Sutcliffe),of SanFrancisco,California,for the Respondent.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge. Ona charge filed March 30, 1982, and duly served, the Gen-eialCounsel of the National Labor Relations Boardcaused a complaint and notice of hearing dated January27, 1983, to be issued and served on Dave Castellino &Sons(Respondent).Therein,Respondent was chargedwith the commission of an unfair labor practice within455the meaning of Section 8(a)(1) of the National Labor Re-lationsAct. Respondent'sanswer,duly filed, concededcertain factual allegations within the General Counsel'scomplaint,but denied the commission of any unfair laborpractice.Pursuant to notice,a hearing with respect to thismatter was held on May 18, 1983,in San Francisco, Cali-fornia, before me. The General Counsel and Respondentwere represented by counsel. Each party was afforded afull opportunity to be heard,to examine and cross-exam-inewitnesses,and to introduce evidence with respect topertinentmatters.The General Counsel's representativeand Respondent'scounsel have submitted briefs; thesebriefs have been considered.On the entire testimonial record, documentary evi-dence received,and my observation of the witnesses, Imake the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a general carpentry contractor engagedin construction,with a business office located in SanBruno, California. The parties have stipulated that during1982, the calendar year within which Respondent's al-leged unfair labor practice occurred,Respondent provid-ed services, within California, valued in excess of $50,000toNick Tavaglione Construction Company, a generalcontracting firm in the construction industry. Nick Ta-vaglioneConstructionCompany derived revenues inexcess of $250,000 from California operations, and reve-nues in excess of $50,000 from Nevada operations duringthe 1982 calendar year. I find that, throughout the periodwith which this case is concerned,Respondent was anemployer within the meaning of Section2(2) of the Act,engaged in commerce and business activities affectingcommerce,within the meaning of Section 2(6) and (7) ofthe statute.With due regard for this Board's currentlymaintained jurisdictional standards,Ifind, further, thatassertion of the Board's jurisdiction in this matter wouldeffectuate statutory objectives.II.THE UNFAIR LABOR PRACTICE CHARGEDA. IssuesThe General Counsel contends that Respondent'sowner terminated the employment of ComplainantWyart (Pete)Spriggins because of his participation inconcerted activity for mutual aid or protection. Respond-ent contends,contrariwise, that Spriggins terminatedhimself, and was denied consideration for further em-ployment for valid business reasons. The questions to beresolved are:1.Was Spriggins'personal relinquishment of work forRespondent,purportedly in response to public demon-strations protesting his employer's supposed failure tocomply with a prior contractual commitment to hire aprojectwork force comprised of 50 percent of localneighborhood residents, concerted activity for mutual aidor protection? 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. If so, was his conduct protected within the meaningof the statute?3.Was Respondent's refusal to consider Spriggins forfurther employment the result of his purportedly protect-ed concerted activity, or was it the result of poor jobperformance?B. Facts1.Backgrounda.Respondent's businessRespondent is regularly engaged in the general con-struction business. In March 1982, Respondent was pro-viding services as a primary carpentry subcontractor ona multiple unit residential building project known as BayVistaHomes, Ltd. within San Francisco, California'sHunters Point area. The general contractor on theprojectwas Nick Tavaglione Construction Company.Castellino'sresponsibilitiesencompassedfoundationwork, rough carpentry framing for the buildings, and in-terior finish work.At any one time, within its service area, Respondentmay have between 2 and 8 construction projects onwhich it may be working, and may be employing be-tween 2 and 10 workers. These employees do not, how-ever, constitute a permanent work force; Respondenthires them, as needed, from the local Carpenters Unionhiring hall. In March 1982, Respondent had been privyto a collective-bargaining agreement with the Union,pursuant to which presumptively qualified workers weredispatched, for about 2 years.According to Dave Castellino, Respondent's owner,Bay Vista Homes was a residential construction projectsubject to the requirements of section 3 of the Housingand Urban Development Act of 1968 (12 U.S.C. 1701u).That statute requires-amongother things-that, to thegreatest extent feasible, when covered housing construc-tionprojects are being carried out, opportunities fortrainingand employment should be given to lowerincome workers residing within the project area. Re-spondent, concededly a subcontractor on the project,was contractually obliged to comply withthis require-ment.Castellino, so the record shows, was bound by anagreement,bottomedupon the statute's generallyphrased mandate, between the San Francisco Redevelop-ment Agency and the project's general contractor, whichspecifically defined hiring goals pursuant to which 50percent of each subcontractor's local work force, atleast,would consist of low-income area residents. Itshould be noted, however, that Respondent's agreementto attempt to hire a work force composed at least 50 per-cent of low-income area residents was not a term of theCarpentersUnion collective-bargaining agreement bywhich Castellino & Sons was likewise currently bound.More particularly, Respondent was contractually obli-gated, thereby, to procure half his current work forcefrom local resident applicants-specifically those residingwithin San Francisco's 94124 (Hunters Point) postal zipcode area. Castellino testified, credibly, that he routinelyrelied on union hiring hall dispatch slips (which weresupposed to designate each dispatched worker's nameand address, including his or her zip code), in connectionwith his efforts to hire 50 percent of his project employ-ees from qualified area residents.The record reveals that on March 17, 1982, the pivotalday in issue here, Respondent had seven nonsupervisoryemployees (including Spriggins) working on the BayVista ' project.Of these, there is evidence that threeworkers (including Spriggins) were local area residents,while three were not. The location of the seventh em-ployee's residence cannot be reliably determined fromthe record.b.Respondent's procedure for terminating employeesCastellino testified, credibly and without dispute, thathe, personally, makes ultimate decisions with regard toemployee terminations.Under his collective-bargainingagreement with the Carpenters Union, Respondent canterminate an employee, during his or her first 3 days ofemployment, with or without cause. After the third day,however, Respondent may terminate employees for justcause only; Castellino's determinations with respect to"just cause" may be subject to contractual grievance andarbitration procedures.As a result, so Castellino's testimony shows, he rou-tinely attempts,within a given worker's first 3 days ofemployment, to determine whether his or her work issufficiently satisfactory towarrant retention. To deter-mine this, Castellino relies on personal observations, plusobservations and reports provided by his foreman on theconstruction site.Throughout the period with which this case is con-cerned,William Athens was Respondent's foreman onthe Bay Vista Homes site. Athens testified, credibly andwithout contradiction, that he regularly observes andchecks each employee's work several times each day. Hemakes notations daily, within a log, regarding their workquality, their hours worked, and, where appropriate,their employment status-specifically, whether they arebeing laid off or retained. Athens talks with Castellinoeach day, in person or by telephone, regarding the workcurrently being done on the site and, when necessary,the performance of particular employees.Castellino testified, without challenge or contradiction,that,when he decides to lay off or terminate employees,he normally tells them, merely, that Respondent has nofurther use for their services, and that, should Castellinoneed them again, he will call. He does this, so he claims,to avoid confrontations with employees, and to avoid theneed to provide explanations regarding his reason or rea-sons for terminating any employee concerned.c.Respondent's employment of SprigginsComplainant Wyart Spriggins was hired by Respond-ent on Monday, March 8, 1982, for service as a journey-man carpenter. According to Castellino, Complainanthad visited the Bay Vista construction site five or sixtimes prior to March 8, seeking work. By Friday, March5,Respondent had decided to hire additional employees.Spriggins, togetherwith a number of other workers,sought work on that day. Since Complainant was an area DAVE CASTELLINO &SONS457resident, and likewise a journeyman carpenter, Castellinotold him to obtain a dispatch slip from the CarpentersUnion hiring hall, and report for work on Monday,March 8, thereafter.Spriggins worked 8 hours on Monday, March 8. Hewas assigned to do tie-downs that day. While a witness,Castellino characterized this job as a simple task, some-thing an apprentice would normally be assigned to do.(The assignment required Spriggins to drill holes inwooden frames, and to bolt down metal plates.) Castel-lino testified that a normal day's performance, with re-spect to completing tie-downs, would require the place-mentof one per hour; Spriggins placed two, merely,during his March 8 working day. William Athens, Re-spondent's foreman, testified that he spoke to Sprigginsseveraltimesduring his first day, telling him how to dothe job; he requested Complainant to try to work faster.Spriggins agreed to do so.As previously noted, Athens kept a daily log describ-ing the progress made on Respondent's constructionproject.Therein, he noted, for March 8, that, "Pete[Spriggins' nickname] put tie-downs in building. Firstday okay but slow. Needs to pick up the pace." Theforeman, further, spoke with Castellino on the evening ofMarch 8; during their conference, he reported Spriggins'slow performance. Castellino, however, decided to haveSpriggins work the next day, March 9, so that he couldbe given a chance to prove himself.'While a witness, Spriggins testified that, while at workon Monday, March 8, he had gotten a a chip of wood inhis eye. He told Castellino about it. However, Sprigginsreported for work the next day, during which he like-wise told Foreman Athens about his eye problem.Athens advised him to see a doctor; Spriggins, neverthe-less, continued to work for the remainder of the day; hewent to San Francisco General Hospital's emergencyward Tuesday evening. There,Sprigginswas examined;something was, indeed, found wrong with his eye, butthe emergency ward did not have the proper equipmentto deal with the problem. Spriggins was given an ap-pomtnment to see an eye doctor the next day (Wednes-day,March 10).As previously noted, Spriggins had worked 8 hours onTuesday, March 9. He had beenassignedto install ply-wood sheer wall. Castellino and Athens both testified,however, that Spriggins' work that day had been bothimproperly and slowly done. Nails had been incorrectlyspaced, and some plywood walls had been placed at anangle;subsequently, as Castellino recalled, Respondenthad to remove and replace them. As a result, when Cas-tellino and Athens discussed the project's progress onTuesday evening, Castellino decided to "lay off' Sprig-gins on Wednesday, March 10.When Spriggins reported for work on Wednesday, heworked 1 hour. He told Respondent's foreman-so hetestified-thathe had a 9:30 doctor's appointment;Athens reportedly told him that he might was well takethe rest of the day off,sinceRespondent was currentlyshort of equipment. The foreman testified, however, thathe merely told Complainant to visit his doctor and thenreturn to work. Spriggins did not return for Wednesday'swork. While a witness, he declared that he had gone tothe'-doctor,who had given him a prescription togetherwith a note for his employer. According to Spriggins, hehad returned home and, on his way, had passed the con-struction site; he claimed that he had not seen anyonethere. Foreman Athens, however, testified that Respond-ent's construction crew worked that day until 4 or 4:30p.m.Spriggins' demeanor while testifying, within my view,reflecteda genuineconviction that his proffered recol-lections were factually sound. The record, considered intotality, persuades me, however, that he was sometimesconfused; that his memory, with respect to certain mat-ters,was poor, or possibly colored, subconsciously, byafterthought; and that his professed inability to under-standsome questions reflected a desire to avoid provid-ing potentiallydamagingresponses. In cases of testimoni-alconflict, therefore, Spriggins' testimony-profferedwithout objective support or corroboration-carries nopersuasion.On Thursday, March 11, no work was performed atRespondent's jobsite due to heavy rain. Castellino did,however, visit the project to pay Respondent's construc-tion employees,sinceitwas their regular payday. Sprig-gins received a check for 18 hours work-16 hours onMonday and Tuesday, plus 2 hours' showup pay forWednesday. Respondent's owner, I find, told Complain-ant there would be no work on Friday, March 12, andthat-should he be needed thereafter-he would becalled.Spriggins, then, asked for Castellino'sbusinesscard, and gave Respondent's owner two phonenumbersthrough which he could be reached. Castellino did not,however, tell Spriggins-in so many words-that Re-spondent was "terminating" his employment.Complainant, despite Castellino's declaration that hewould be called if needed, reported in search of work atRespondent's construction site on Monday, March 15,alongwith Leon Thompson, a fellow worker. TheyspokewithRespondent's foreman.Athens told themthere was no work, and-so Spriggins testified-declaredthat he [Spriggins] should wait for Castellino to arrive atthe site. Athens testified, however, that he told both mentherewould be no work until Castellino called them.Athens is credited in this regard. Neither man worked onMonday or Tuesday for Respondent.Previously, specifically on Friday, March 12, Respond-ent had, however, hired Ron Black, a journeyman car-penter.On Tuesday, March 16, Respondent hired an-other journeyman carpener, Juventino Herrero.Subsequently, following further developments to benoted herein, Spriggins filed a grievance regarding Re-spondent's decision to hire these two employees beforehe was asked to return to work. This grievance, ulti-mately, resulted in arbital findings pursuant to whichSpriggins' contentions were rejected.2.The events of March 17On Wednesday, March 17, Castellino and ForemanAthens spoke on the phone, so their credible testimonyshows, before the workday at Respondent's jobsitebegan.Their conversation dealt with the Bay VistaHomes project, and the fact that construction work there 458DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas behind schedule, due to rain. Respondent had a so-called draw schedule arrangement with the general con-tractor for each floor on which construction was com-pleted,Respondent would receive a certain amount ofmoney. Castellino was concerned about qualifying to re-ceive such a draw payment by that week's end (Friday,March 19). He decided to hire extra employees "for aday or so," hoping that Respondent might be enabled toqualify for a contractually specified progress payment.With this in mind, I find, Castellino told Athens that,should Spriggins reappear at the Bay Vista Homes siteon Wednesday, he should be put to work.While a witness herein, Castellino claimed, however,that it was hisintentto hire Spriggins for that day only.Athens testified, credibly within my view, that Castellinodid tellhimSprigginswould be hired for Wednesday'swork only.The Complainant, together with Leon Thompson, didreport to Respondent's jobsite on Wednesday morning.According to Spriggins, Thompson and he queried Fore-man Athens whether there was any work. Respondent'sforeman, however, allegedly told Complainant merely towait for Castellino. Spriggins then went to a phone andcalled his Union's business representative,James O'Sulli-van; the latter suggested that he wait for the contractorand see what would happen.When Castellino reached the project, shortly beforeRespondent's regular starting time, he told Complainantthat he had left instructions with Athens to put Sprigginsto work. Complainant thereupon got his tools, reportedtoRespondent's foreman,and began working. By thistime,Castellano had, however,left the jobsite, in histruck.While a witness, herein, Spriggins testified that, whenhe first arrived at Respondent's jobsite,and before hebegan workingsome 7 to 12 or 12 to 14 people had ap-peared, close to the project, carrying picket signs. Theyhad taken up positions and had begun a demonstration,with picketing, which they maintained across the streetfrom Respondent's jobsite.Spriggins,so he claimed,knew "practically all" of these people; he testified thatsome were his friends, and that he "thought" all werenearby Hunters Point residents.One of the demonstra-tors,witness Charles Ryan, had previously sought workwith Respondent, but had not been hired. Ryan testified,without challenge or contradiction, that most of thedemonstrators were carpenters by occupation, as well asarea residents.Two ofthem had,likeRyan himself, pre-viously sought work with Respondent, without success.Ryan was chairman of a locally organized Joint Hous-ingCommittee,formed to promote the hiring of arearesidents by the construction project's contractors. Hiscommittee had been designated, within the Redevelop-ment Agency agreement previously noted,as an organi-zation responsible for helping that Agency monitor com-pliancewith the designated agreement'sterms,byproject contractors.The purpose of their picketing, concededly, was toprotestCastellino's purported failure, in particular, tohire more area residents.According to Ryan, the group'spicket signs carried messages such as "No residents,""Where's the 50-50 employment," and "Unfair Castel-lino."No concerned labor organization was, however,designated.Castellino revisited the Bay Vista jobsite within ashort time thereafter. Spriggins had begun to lay outsome electrical cord in preparation for his scheduledday'swork.He testified, however, that-while doingso-he heard "rumors, mumbling" and heard some of thedemonstrators make "threats" directed to him, specifical-ly, "You got to live in this community. Everybody maynot be your friend outside these gates, you know.We'repicketing because we want jobs, too."(Emphasis supplied.)Ryan declared, while a witness, that he, personally, hadnot threatened Spriggins; however, he reported hearingone demonstrator, unnamed, say to Spriggins, "You'dbetter not take your ass over there." So far as the recordshows, no consequences, should Spriggins fail to heedthis suggestion, were mentioned.At this point the sequence of events is unclear. Ac-cording to Spriggins, he told Athens that he had beenthreatened, and that he was leaving. Complainant testi-fied that Athens then told him, "Do what you think isright.Leave." Having been so advised, Spriggins againcalled the Carpenters Union hall.Whether, however, his call was placed directly follow-ing the foreman's comment, or following a second morn-ing conversation with Castellino, to be noted, cannot bedetermined precisely with matters in this present posture.Complainant spoke again with O'Sullivan,askingwhether he should cross the picket line. O'Sullivan re-portedly told him that if he was "threatened" he shouldnot work.Spriggins approached Castellino, and reported his pur-ported receipt of threats. Complainant declared that hehad to live in the community, that he had a family; andthat he was worried about what might happen to himwhen he got off work. Castellino testified, without chal-lenge or contradiction, however, that he told Sprigginshe had heard nothing regarding any threats. He pointedout that seven other employees were working, and that ifSprigginsleft the job he would be "terminating" himself,and could not expect further employment; Castellino'stestimony, within my view, warrants credence. Accord-ing toSpriggins,however, Castellino thereupon toldhim, "Do what you have to do" regardless. On thisrecord, no finding consistent with Spriggins' testimony,in this regard, would be warranted within my view.Complainant thereupon left the jobsite. He has notsince worked for Respondent. Spriggins testified, finally,that he left the site because he feared for his health. Con-cededly, however, he had not spoken with any other em-ployees working for Respondent regarding the demon-strators, their purpose, or their purported threats. Noother employee of Respondent left the Bay Vista Homessite that day because of the demonstration.Sprigginstestified, credibly, that he revisited Respond-ent'sBay Vista Homes construction site at least fourtimes after March 17. On March 18 Spriggins reported toRespondent's construction site and spoke with Castellino,asking to be excused so that he could visit the dentist.Castellino, according to Spriggins, merely nodded hishead, thereby,so Sprigginsclaims, excusing him for his DAVE CASTELLINO & SONSappointment.Castellino,however, testified, regardingthis incident, that he did not pay much attention toSpriggins; that, as far as he was concerned, Sprigginswas no longer working for Respondent. On Monday,March 22, Spriggins again visited the construction site,presumably ready for work, but no work was done atthe site because of fire damage. Again on March 23Sprigginswent to the site, again apparently ready towork for Respondent, but was not employed by Re-spondent on that day or any after. The record suggests,but provides no clear warrant for a factual determina-tion, that Respondent's jobsite may have been picketedby demonstrators for the neighborhood's Joint HousingCommittee on several working days following the March17 demonstration herein noted. On Wednesday, March24, Spriggins visited the project, spoke with Castellino,and requested a layoff slip. Respondent's owner declared,however, that he did not have to give Complainant sucha slip, since he had been discharged; he suggested thatSpriggins should consult with his Carpenters Union busi-ness representative.Thereafter, on April 9, Castellinosent Spriggins a letter, however, which said, "This is toconfirm that you terminated your employment with Cas-tellano & Sons on March 17, 1982." The parties have hadno further contacts related, specifically, to Spriggins'March 17 cessation of work, or Castellino's several suc-cessive failures to rehire him thereafter.Some time late in June, Castellino's work on the BayVistaHomes projectwas substantiallycompleted.During July, Respondent's crew performed some minor"pick-up" tasks.Nothing within the record suggests,however, that Spriggins could or would have been calledupon for such work.C. Discussion and ConclusionsOn this record, the General Counsel's representativeseeks determinations that Complainant Wyart Sprigginswas participating in some genuinely concerted activity;that his course of conduct, throughout, merits character-ization as concerted activity qualified for statutory pro-tection; and that because of his participation in suchstatutorily protected concerted activity, specifically onMarch 17, Respondent subsequently refused to considerhim for further employment.Within his brief, Respondent's counsel contends, first,thatComplainant's course of conduct, revealed withinthe present record, should not be considered "concerted"activity; specifically,Respondent argues that Complain-ant's failure to make common cause, either with fellowjobsiteworkers or with the demonstrators, renders thepurported"concertedness"ofhisactionsillusory.Second, Respondent contends that Complainant's poorjob performance was the real, operative reason for Re-spondent's refusal to consider him for further jobsitework. Our initial inquiry then must be focused on thenature of the activity engaged in by Complainant, par-ticularly on March 17, and Respondent's reaction there-to.When this case was heard, Castellano was adamant inhis declaration that he had, prior to March 17, made afinaldecision not to reemploy Spriggins. However, asthe testimony reveals, circumstances forced him to re-459consider;Complainant was again hired on March 17,"for one day only." Thereafter, having walked off thejob on the date noted, Spriggins was unsuccessful in se-curing a layoff slip from Respondent. He was told, in-stead, to see his union business representative.When Re-spondent did, ultimately, communicate with Spriggins re-garding the events of March 17, it was through Castel-lino's letter dated April 9 wherein Respondent informedSpriggins, merely, that he had "terminated [him]self" onMarch 17. Spriggins was never informed precisely thereason for his termination or, more particularly, for Re-spondent's refusal to consider him for further employ-ment.In view of the ambiguity which characterized Sprig-gins' purported motivation for his conduct on March 17,and Respondent's reaction with respect thereto, closescrutiny of Complainant's course of action on that daywould seem warranted. Specifically, can Spriggins' ac-tions be considered statutorily protected, concerted ac-tivity?Since Complainant did not participate in concerted ac-tivitywith any of his fellow jobsite workers, his purport-edly "protected concerted activity" must necessarily berelated to, or revolve around, the activity of the demon-stratorswho were, then, picketing Respondent's con-struction site.The General Counsel contends that the demonstrators'activity involved protected concerted action. In support,the General Counsel notes that at least three, and possi-bly all of the demonstrators, were carpenters presumablyqualified to work on Respondent's project. This Boardhas long held that the word "employee", as defined inSection 2(3), includes members of the working class gen-erally. SeeGiant Food Markets, 241NLRB 727, 728 fn. 5(1979);LittleRock Crate Co.,227 NLRB 1406 (1977).Moreover, the record suggests, though it may not prove,that at least three of the demonstrators had, previously,applied to Respondent for employment. Applicants foremployment are considered to fall within Section 2(3)'sdefinition under Board law.Mason-Rust,179 NLRB 434,439 (1969);Tanner Motor Livery,148 NLRB 1402, 1411(1964)The demonstrators were, therefore, employeeswithin the meaning of the Act; further, they were, clear-ly, acting in concert with one another.Their demonstration was in protest of Respondent's al-leged failure to comply with its statutory duty and con-tractual commitment to provide a work force composedof 50 percent of area residents.' The objective of thedemonstrators make this a different case than other pro-testswhich the Board has considered protected activity.For instance, this is not a situation where "employees"are attempting to enforce the provisions of some currentcollective-bargaining agreement,2 as the Board foundwas the case inInterboro Contractors,157NLRB 1295(1966).3The demonstration also was not in protest ofIRespondent's compliance or noncompliance with this requirement,however, is not at issue in this proceeding2As noted previously, Respondent's obligation to hire area residentsfor half its work force, or more, was contractual with the primary con-tractor, but not with the Carpenters Union3Recently approved by the United States Supreme Court inNLRB vCity Disposal Systems,465 U S 822 1505 (1984) 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDracialdiscrimination,purportedly chargeable to Re-spondent herein, comparable to the protest found to con-stitute protected concerted activity inWashington StateService Employees,188 NLRB 957 (1971).In essence, the demonstrators were protesting or seek-ing to influence the hiring policies and practices of Re-spondent. The Board(Tanner Motor Livery,148 NLRB1402, 1404 (1964)4) has held, in a different context, that:[A]n employer's hiring policies and practices are ofvital concern to employees inasmuch as such poli-cies and practices inherently affect terms and condi-tions of employment. Thus, in our opinion, the con-certed activities of employees in protest of whatthey consider unfair hiring policies and practices areclearlywithin their Section 7 right "to engage inother concerted activities . .. mutual aid or protec-tion...."AlthoughTanner Motor Liveryinvolved a protest of thepurported racial discriminatory policies and practices ofthe respondent employer, the Board did not limit itsholding to such protests. CitingNLRB v. WashingtonAluminum Co.,370 U.S. 9 (1962), the Board noted thatSection 7 rights are not to be interpreted in such a waythat the "policy of the Act to protect the right of work-ers to act together to better their working conditions"'would be frustrated.Tanner Motor Livery,supra at 1404.In accordance with this policy, I find that the demon-stration under consideration here constituted concertedaction for mutual aid or protection.Furthermore, and contrary to Respondent's positionon this issue, I find that the demonstration here was cal-culated to protest purportedly discriminatory policies orpractices, which, to quote Respondent's brief, were alleg-edly "in violation of a statutory scheme evincing a clearpublic policy against the type of discrimination." Theevidence clearly shows that Respondent was statutorilyrequired to attempt to hire a work force at least halfcomposed of area residents, pursuant to the Housing andUrban Development Act of 1968, 12 U.S.C. § 1701u. Itfollows therefore, that "where, as here, the object soughtis lawful and the means employed peaceful, the concert-ed activities are protected by the Act."TannerMotorLivery,supra at 1404.Respondent makes an additional argument regardingthe protected aspect of the demonstration. Its counselsuggests that the demonstrators did not undertake theirprotest in good faith and, in fact, demonstrated merely toharsss the Respondent. Respondent relies on the recordto show:First,that the demonstrators did not make agood faith effortto determine whether Castellino & Sonswas really failing to comply with the 50 percent require-ment; andsecond,to show that Respondent did, in fact,have a work force half comprised of area residents. Asnoted previously, the record does not show, clearly, thatRespondent was in compliance with the requirement.Moreover, even if it could be assumed that Respondent4Remandedtwice on othergrounds inNLRBv.TannerMotor Livery,349 F.2d 1 (9th Car. 1965),and 419 F 2d 216 (9thCir. 1969).wasin compliance, the demonstrators still would not losethe protection of the Act simply because theirgrievancepresumably had no basis in fact. The determination ofwhether employee concerted activity is, or is not, pro-tected does not turn upon the ultimate merit or validityof the concerted activity's objective.NLRB v. Washing-ton AluminumCo., supra;Flynn Paving Co.,236 NLRB721 (1978).In light of the protected concerted nature of the dem-onstrator'sMarch 17 activity, then, can it properly beconcluded, further, that Complainant Spriggins was like-wise engaged in protected concerted activity with thedemonstrators?My conclusion is that he was not, andthat the Complaint herein must be dismissed.Although the record reveals that Spriggins relin-quished a work assignment and left Respondent's jobsite,purportedly in response to the demonstration, the Gener-alCounsel has failed to show, under the circumstances,that Spriggins was, thereby, making common cause withthe demonstrators. A showing of common cause betweenthe Complainant and other "employees" is an essentialprerequisite to a finding of concerted activity. SeeOhioValley Container Corp., 221NLRB 1301 (1975); cf.CometFast Freight,262 NLRB 430 (1982).In my view the following facts, as shown by the testi-mony of the witnesses, warrants a determination that nopersuasive demonstration of common cause, betweenComplainant Spriggins and the demonstrators, has hereinbeen provided:First,Spriggins was a member of the group which thedemonstrators were seeking to have Respondent employ,that is, a resident of the local neighborhood, within the94124 postal zip code area. By leaving the jobsite, Com-plainant was not promoting the objectives of the demon-stration.On the contrary, with Spriggins' departure, Re-spondent was unquestionably left, for the moment atleast,without a 50-percent complement of area residentemployees. Rather than establishing common cause withthe demonstrators by leaving, Complainant's action wasantithetical to the group's objective.Second,there is no evidence to suggest that, whenSpriggins voluntarily left the construction site, he joinedthe demonstrators in protesting Respondent's hiring prac-tices, or that he manifested any purpose that his courseof conduct should be so construed. The recordis silentwith respect to where Spriggins did go, on leaving thejobsite, save for his testimony that he "thought" he wentto the union hall sometime during that day. In addition,there is no evidence that Spriggins made common causewith the demonstrators, or with his fellow employees atthe construction site, by attempting to persuade otheremployees to join the demonstration, or to respect thepicket line. Indeed, Spriggins admitted that he did notspeak to any other employees, at the construction site,regarding the demonstrators or their objectives.Third,Spriggins testified that his sole reason for relin-quishing a work assignment, in the face of the demon-stration,was fear for his health, which may properly beinterpreted tomean fear for his physical safety. TheBoard has recently held that an employee's refusal tocross a picket line, because the employee was fearful of DAVE CASTELLINO & SONSthe physical consequences if she did so, nonetheless hadthe protection of the Act.ABS Co.,269NLRB 774(1984).5 An employee's refusal to cross a picket line be-cause of personal fear is most often analyzed with re-spect to whether that employee's act was protected orriot.This analysis rests on the fact that picketing employ-ees are usually addressing the picketed employer's em-ployees, trying to persuade those employees to makecommon cause with the picketing employees by with-holding their labor.In this case, however, the demonstrators were not ad-dressing Respondent's employees; instead, they were ad-dressing Respondent's owner, trying to persuade him tocomply with the Redevelopment Agency's 50-percentarea resident requirement. The situation here is unlikeABS Co.and other cited cases, where picketing employ-eeswere seeking to have the employer's on-the-jobworkers withhold their labor. In such situations, the em-ployee who refuses to cross the picket line, thus with-holding his or her labor, is deemed to have madecommon cause with the picketers, and "it is not materialthat the employee . . . is motivated solely by personalfear."ABS Co.,supra at 775.Because the demonstrators herein-so far as theirpicket signswere concerned-were not employees ofCastellino & Sons, or seeking cooperation from such em-ployees, Spriggins cannot be presumed to have madecommon cause, voluntarily, with them when he withheldhis labor from Respondent. Spriggins' only manifestationof common cause with the demonstrators was his profes-sion that he feared for his health. Under these circum-stances, whatever fears he may have felt, for his personalsafety,would have had to beobjectively justified,ratherthansubjectively professed,merely. In my view, the Gen-eral Counsel has not established, by a preponderance ofthe evidence, that specific "threats" directed to Com-plainantwere, in fact, made. Only one witness, otherthan Spriggins, testified regarding the substance of anypurported threats. Charles Ryan testified that a demon-strator said, "You'd better not take your ass over there."At best this is ambiguous; it could have been consideredSSee alsoOverrate Transportation Co,212 NLRB 515 (1974),Congo-lesm Industries,197NLRB 534 (1972);Cooper Thermometer Co,154NLRB 502 (1965)461hortatory, merely, rather than threatening. There was noindication of what would happen to Spriggins if he didcomplete his work for Respondent "over there." Com-plainant's testimony regarding the purported threatswhich he heard seemingly directed to him was not cor-roborated by any witnesses; as noted previously, his testi-mony with respect thereto carries no persuasion as aresult.Without some objective basis shown for Spriggins'claims regarding these purported threats, his professedconcern for his health reflects nothing more than apurely subjective belief regarding what might happen tohim if he continued on the job. The evidence indicatesthat no physical violence, directed against anyone, couldbe charged to the demonstrators, and that, specifically onMarch 17, no other employees of Respondent heard any.threats. In view of these findings, Spriggins' departurefromRespondent's construction site cannot-reason-ably-be considered a manifestation of common causewith the demonstrators motivated by some rationallygrounded concern for his personal safety.Fourth,Spriggins' testimony indicates that he revisitedRespondent's construction site on several occasions afterMarch 17, specifically, on March 18, 22-24, apparentlyseeking further employment with Respondent. Complain-ant sought such employment despite the fact that theprofessed objectives of the March 17 demonstrators hadnot, at least as reflected within the present record, beenaccomplished. Thus, even if Complainant arguably couldbe said to have manifested common cause with the dem-onstrators, bottomed on personal fears, when he walkedoff the job initially, that purported manifestation dis-solved, and was rendered nugatory, by his prompt returnin search of renewed employment.Inasmuch as the General Counsel has failed to sustainhis burden of proof that Spriggins made common causewith the March 17 demonstrators, Complainant cannotproperly be found to have engaged in protected concert-ed activity on that date. It follows, therefore, that Re-spondent's failure or failure to consider him for furtheremployment, thereafter,whether on March 18, andMarch 22-24, as charged in the General Counsel's com-plaint, cannot be considered derived from statutorily pro-scribed considerations.[Recommended Order for dismissal omitted from pub-lication.